                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Brianna Chivon Miller                                            Docket No. 5:19-CR-395-13D

                               Petition for Action on Supervised Release

COMES NOW Peter J. Yalango, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Brianna Chivon Miller, who, upon an earlier plea of guilty to
21 U.S.C. § 846, 21 U.S.C. § 841(b)(l)(D), and 21 U.S.C. § 841(a)(l), Conspiracy to Distribute and Possess
With Intentto Distribute a Quantity of Marijuana, was sentenced by the Honorable James C. Dever III, U.S.
District Judge, on December 3, 2020, to the custody of the Bureau of Prisons for a term of 1 day. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
peri.od of 36 months.

   Brianna Chivon Miller was released from custody on December 3, 2020, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant submitted a urinalysis sample which tested positive for marijuana on December 30, 2020.
The defendant admitted to using marijuana on December 30, 2020. The defendant agreed to participate in
substance abuse treatment to address her substance abuse issues.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic' addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Julie W. Rosa                                    Isl Peter J. Yalango
Julie W. Rosa                                        Peter J. Yalango
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern A venue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone:910-354-2546
                                                     Executed On: January 14, 2021




             Case 5:19-cr-00395-D Document 533 Filed 01/15/21 Page 1 of 2
Brianna Chivon Miller
Docket No. 5:19-CR-395-13D
Petition For Action
Page2
                                        ORDER OF THE COURT

Considered and ordered this      t S'    day of __h_T~o.~n~'--'=cvv,../~,__-~• 2021, and ordered filed and
made a part of the records in the above case.                   J

James le. Dev~r III
U.S. District Judge




              Case 5:19-cr-00395-D Document 533 Filed 01/15/21 Page 2 of 2
